                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00308-MOC-DSC


 DANNY MCCORMICK,                                 )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 ALLIANCE OF PROFESSIONALS &                      )
 CONSULTANTS INC.,                                )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Richard Schreiber, Michael Josephson and Rochelle Prins]” (documents ##3-5)

filed July 2, 2021. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                          Signed: July 5, 2021
